Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00207-CV

                           JACQUELINE LOVELACE, Appellant

                                               V.

                 DALLAS INDEPENDENT SCHOOL DISTRICT, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-05007

                                           ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December 5,

2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE